Title: To John Adams from Mathew Carey, 18 January 1814
From: Carey, Mathew
To: Adams, John


				
					Dear sir
					Philada. Jan. 18. 1814
				
				By last Mail, I sent you a copy of the new Edition, & I now send you two, of which I request your acceptance.I hope this Edition will meet with as much approbation from you, as the former. It has cost the editor much pains & trouble. If it answers no other purpose, it will be of considerable service to future historians.Your obt. hble servt
				
					Mathew Carey
				
				